     Case 4:19-cr-02162-JGZ-EJM Document 96 Filed 04/09/21 Page 1 of 3



 1   PAUL ANTHONY MARTIN
     Acting United States Attorney
 2   District of Arizona
     BEVERLY K. ANDERSON
 3   Arizona State Bar No. 010547
     NICOLE P. SAVEL
 4   Arizona State Bar No. 015958
     Assistant U.S. Attorneys
 5   United States Courthouse
     405 W. Congress Street, Suite 4800
 6   Tucson, Arizona 85701
     Telephone: 520-620-7300
 7   Email: Bev.Anderson@usdoj.gov
     Email: Nicole.Savel@usdoj.gov
 8
 9   ALICIA H. COOK
     DANIELLE S. ROSBOROUGH
10   Trial Attorneys
     Counterterrorism Section
11   National Security Division
     Department of Justice
12   950 Pennsylvania Ave., NW
     Washington, DC 20530
13   Telephone: 202-514-0110
     Email: Alicia.Cook2@usdoj.gov
14   Email: Danielle.Rosborough@usdoj.gov
     Attorneys for Plaintiff
15
                          IN THE UNITED STATES DISTRICT COURT
16
                                 FOR THE DISTRICT OF ARIZONA
17
18   United States of America,                           CR-19-02162-TUC-JGZ- (EJM)-001
19                           Plaintiff,
20           vs.                                      NOTICE OF INTENT TO INTRODUCE
                                                        EXPERT WITNESS TESTIMONY
21
     Ahmed Mahad Mohamed, et al.,
22
                            Defendant.
23
24          The United States of America, through undersigned counsel, hereby provides notice
25   that it intends to introduce certain evidence pursuant to Rule 702 of the Federal Rules of
26   Evidence at the trial of this matter. Pursuant to Rule 16(a)(1)(G) of the Federal Rules of
27   Criminal Procedure, the United States hereby gives notice of its intent to use expert witness
28
     Case 4:19-cr-02162-JGZ-EJM Document 96 Filed 04/09/21 Page 2 of 3




 1   testimony under Rules 702, 703, or 705 of the Federal Rules of Evidence during its case-
 2   in-chief and/or in rebuttal at trial.
 3
 4                              Alan Vanderploeg
                         Special Agent/Forensic Examiner
 5                  Computer Analysis Response Team (CART)
                         Federal Bureau of Investigation
 6
                    Phoenix Division/Tucson Residence Agency
 7
 8          Absent stipulation, the United States intends to introduce expert testimony
 9   from Federal Bureau of Investigation Special Agent Alan Vanderpoloeg. Special
10   Agent Alan Vanderpoloeg will testify as an expert regarding the forensic
11   examination conducted of laptops, computers, hard drives, sim cards, USB drives,
12   cell phones, and other digital media seized and searched in this case. He will testify
13   regarding the extraction process and results of the analyses conducted.
14
15          This notice is provided in advance of trial and may be subject to change,
16   depending on any stipulations or agreements, or other discussion between the
17   parties. This notice is also being provided to avoid unnecessary delay at trial and
18   to litigate in advance of trial any matters that may arise out of this notice of expert
19   testimony.
20
21          Based upon the Government’s compliance with Rule 16(a)(1)(G), the United
22   States requests that the defendant provide reciprocal summary testimony notice of
23   any expert witness, or subjects of expert testimony, in the above matter pursuant to
24   Rule 16(b)(1)(C).
25
26   /// /// ///
27   /// /// ///
28   /// /// ///


                                                 -2-
     Case 4:19-cr-02162-JGZ-EJM Document 96 Filed 04/09/21 Page 3 of 3




 1         The Government reserves the right to supplement this notice, as to this
 2   witness and additional witnesses in the future, based in part on the Defendant’s
 3   anticipated compliance with Rule 16(b)(1)(A), (B) and (C). The noticed experts’
 4   curriculum vitae has been or will be promptly provided upon receipt through the
 5   disclosure process.
 6         Respectfully submitted this 9th day of April 2021.
 7
 8                                            PAUL ANTHONY MARTIN
                                              Acting United States Attorney
 9                                            District of Arizona
10
                                              s/Beverly K. Anderson
11
                                              BEVERLY K. ANDERSON
12
                                              Assistant U.S. Attorneys
13
     Copy of the foregoing served electronically or by
14   other means this 9th day of April 2021 to:
15
     Thomas Scott Hartzell, Esq
16   Bradley King Roach, Esq.
17
18
19
20
21
22
23
24
25
26
27
28


                                               -3-
